COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
                                                 NO.
2-10-085-CV
 
 
IN
RE RICHMONT HOLDINGS, INC.,                                                  RELATORS
NUKOTE HOLDING, INC.,
NUKOTE 
INTERNATIONAL, INC.,
INKBRARY,
L.L.C., SUPERIOR
ACQUISITIONS 
L.L.C., JOHN P. ROCHON,
SR., JOHN 
P. ROCHON, JR., KELLY
KITTRELL, 
RUSSELL MACK, C & R
SERVICES, INC., 
AND KENNETH R. SCHLAG
 
                                                       ------------
                                           ORIGINAL
PROCEEDING
                                                       ------------
                                     MEMORANDUM
OPINION[1]
                                                       ------------
The court has considered relators’ petition
for writ of mandamus and is of the opinion that the petition should be
dismissed as moot.  
Accordingly, relators’ petition for writ of
mandamus is dismissed as moot.
This court’s March 19, 2010 stay of Respondent’s January 6, 2010 “Order
On Plaintiff=s Motion For Discovery Sanctions And
Motion To Compel” in cause number 2008-30173-211 pending in the 211th District
Court of Denton County, Texas, is hereby lifted.  This order does not affect the stay order
issued on May 21, 2010 and currently pending in cause number 02-10-00161-CV.  
The court has also considered real parties
in interest’s motion for sanctions.  The
motion is denied.
 
PER
CURIAM
 
 
PANEL:  LIVINGSTON, C.J.; DAUPHINOT and MCCOY, JJ. 
 
DELIVERED:  May 25, 2010 




    [1]See
Tex. R. App. P. 47.4, 52.8(d).